Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: HW 84743017US15
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Chen et al.     Group:	2135
Serial No.:			17/003,370 	  Examiner:	Tuan Thai
For:  DATA WRITE METHOD, APPARATUS, AND SYSTEM.


1. 	This action is responsive to Examiner interview conducted on February 10 2022.  Claims 1, 7, 9 and 13 are now amended.  Claims 1-13 are presented for examination and now allowed.  

2.  	The Information Disclosure Statements filed 08/26/2020 and 02/11/2021 have been reviewed and considered by the Examiner.

3. 	The Terminal Disclaimer filed February 10, 2022 has been approved.
	
EXAMINER AMENDMENT
4. 	An examiner's amendment to the record appears below. Should 

amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

5. 	Authorization for this Examiner's amendment was given in atelephone interview with Elizabeth Iglesias (Reg. No. 70,659) on February 10, 2022.  The claims have been amended as following: 

In the claims:
a. 	Please amend claims 1, 7, 9 and 13 as following: 

1.	(Currently Amended)	A method, comprising:	receiving, by a lock server, a locking request from a first storage system, wherein the locking request comprises a locking command, first target data, and a first write address, and the first write address identifies a location for storing the first target data in the first storage system and a second storage system;	in response to determining that write lock permission for the first write address is currently granted to the second storage system, sending, by the lock server, a lock revocation request to the second storage system, wherein the lock revocation request comprises information requesting to withdraw the write lock permission currently granted to the second storage systemfurther comprises the first target data and the first write address, the first target data is to-be-written data, and the lock revocation request instructs the second storage system to store the first target data according to the first write address; 	receiving, by the lock server, a lock revocation success message from the second storage system, wherein the lock revocation success message indicates that the second storage system has completed writing the first target data in the second storage system; and	sending, by the lock server, a lock allocation message to the first storage system, wherein the lock allocation message allocates the write lock permission to the first storage system.
2.	(Original)	The method according to claim 1, further comprising:	after receiving the lock allocation message, storing, by the first storage system, the first target data according to the first write address.
3.	(Original)	The method according to claim 1, wherein the first storage system and the second storage system each comprise a respective storage area network (SAN) storage controller and a 
4.	(Original)	The method according to claim 3, wherein the first write address comprises a logical unit number (LUN) identifier (ID) and an address range in a LUN.
5.	(Original)	The method according to claim 1, wherein the first storage system and the second storage system each comprise a respective Network Attached Storage (NAS).
6.	(Original)	The method according to claim 1, wherein the first storage system and the second storage system each comprise a respective object storage system.
7.	(Currently Amended)	A data storage system, comprising:	a lock server;	a first storage system; and	a second storage system;	wherein the first storage system is configured to:		receive a data write request, wherein the data write request comprises first target data and a first write address, and the first write address identifies a location for storing the first target data in the first storage system and the second storage system; and		send a locking request to the lock server, wherein the comprises information requesting to withdraw the write lock permission for the first write address, and further comprises the first target data and the first write address, wherein the first target data is to-be-written data;	wherein the second storage system is configured to:		receive the lock revocation request;		store the first target data according to the first write address;  and		send a lock revocation success message to the lock server, wherein the lock revocation success message indicates that the first target data has been successfully written in the second storage system;	wherein the lock server is further configured to:		receive the lock revocation success message; and		send a lock allocation message to the first storage system, wherein the lock allocation message allocates the write 
8.	(Original)	The data storage system according to claim 7, wherein the first storage system and the second storage system each comprise a respective storage area network (SAN) storage controller and a respective storage device connected to the SAN storage controller.
9.	(Currently Amended)	A lock server, comprising:	a processor; and	an interface, wherein the interface coupled to the processor;	wherein the processor is configured to:		receive a locking request from a first storage system, wherein the locking request comprises a locking command, first target data, and a first write address, and the first write address identifies a location for storing the first target data in the first storage system and a second storage system;		in response to determining that write lock permission for the first write address is currently granted to the second storage system, send a lock revocation request to the second storage system, wherein the lock revocation request comprises information requesting to withdraw the write lock permission granted to the second storage systemfurther comprises the first target data and the first write address, the first target data is to-be-written data, and the lock revocation request instructs the second storage system to store the first target data according to the first write address;	receive a lock revocation success message from the second storage system, wherein the lock revocation success message indicates that the second storage system has completed writing the first target data in the second storage system; and	send a lock allocation message to the first storage system, wherein the lock allocation message allocates the write lock permission to the first storage system.
10.	(Original)	The lock server according to claim 9, wherein the processor is further configured to store the first target data according to the first write address.
11.	(Original)	The lock server according to claim 9, wherein the first storage system and the second storage system each comprise a respective storage area network (SAN) storage controller and a respective storage device connected to the SAN storage controller.

13.	(Currently Amended)	A method, comprising: 	receiving, by a first storage system,  a data write request, wherein the data write request comprises first target data and a first write address, and the first write address identifies a location for storing the first target data in the first storage system and a second storage system;	sending, by the first storage system, a locking request to a lock server, wherein the locking request comprises a locking command, the first target data, and the first write address;	receiving, by the lock server, the locking request;	in response to determining that write lock permission for the first write address is currently granted to the second storage system, sending, by the lock server, a lock revocation request to the second storage system, wherein the lock revocation request comprises the first target data and the first write address, the first target data is to-be-written data, and the lock revocation request further comprises information requesting to withdraw the write lock permission for the first write address;	storing, by the second storage system, the first target .


REASONS FOR ALLOWANCE
6.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 7, 9 and 13).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method involves possessing if a write lock privilege by a first storage  The method enables sending the lock recall success message by the first lock server to the lock server after storing the data to be written, and giving the write lock privilege by the lock server to the second storage array, thus writing the data in a simple and easy manner.  In light of the foregoing; claims 1, 7, 9 and 13 of the present application are found to be patentable over the prior arts.  
	Claims 2-6, 8 and 10-12 further limit the allowable independent claims 1, 7 and 9.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

February 11, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135